UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6290


JUSTIN WRIGHT MALLORY, SR.,

                Plaintiff - Appellant,

          v.

TRAVIS HOLDORF; STAN SMITH; RANDY STRANGE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:11-cv-03295-MBS)


Submitted:   April 22, 2014                   Decided:   June 3, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Edward Bell, III, BELL LEGAL GROUP, Georgetown, South
Carolina; Jerry L. Finney, THE FINNEY LAW FIRM, Columbia, South
Carolina, for Appellant.      Andrew F. Lindemann, Robert D.
Garfield, DAVIDSON & LINDEMANN, P.A., Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Justin     Wright     Mallory,       Sr.,     appeals       from      the    district

court’s order granting summary judgment to Travis Holdorf, Stan

Smith, and Randy Strange (collectively, “defendants”) 1 in this 42

U.S.C. § 1983 action.            Mallory argues that defendants violated

his Fourth Amendment rights by arresting and prosecuting him for

the murder of his wife without probable cause, and violated his

Fourteenth     Amendment        right    to      due    process       by    fabricating

evidence     against     him.      He     argues       that     the   district       court

improperly applied the summary judgment standard, and that it

prematurely granted summary judgment because he was unable to

depose a key witness.       Finding no error, we affirm.



                                          I.

     We    review   de    novo    a     district       court’s    grant      of    summary

judgment,     viewing      the     facts       and      drawing       all        reasonable

inferences in the light most favorable to the nonmoving party.

Glynn v. EDO Corp., 710 F.3d 209, 213 (4th Cir. 2013).

                                          A.

     To establish a Fourth Amendment violation, a plaintiff must

establish    that   defendants        “(1)     caused     (2)    a    seizure       of   the


     1
       At the time of the events relevant to this appeal,
defendants were employed as deputies with the Richland County,
South Carolina Sheriff’s Department.


                                           2
plaintiff    pursuant     to    legal   process       unsupported          by    probable

cause, and (3) criminal proceedings terminated in plaintiff's

favor.”     Evans v. Chambers, 703 F.3d 636, 647 (4th Cir. 2012).

The primary issue in this case is probable cause.

     “An officer has probable cause for arrest when the facts

and circumstances within the officer’s knowledge are sufficient

to warrant a prudent person, or one of reasonable caution, in

believing,    in    the   circumstances        shown,     that     the     suspect    has

committed . . . an offense.”            Burrell v. Virginia, 395 F.3d 508,

514 (4th Cir. 2005) (alteration and internal quotation marks

omitted).     After careful review of the record, we agree with the

district court that defendants had probable cause to arrest and

detain    Mallory   for   the    murder       of   his   wife. 2      Therefore,       we

conclude    that    summary     judgment      was   appropriate           on    Mallory’s

Fourth Amendment claims.

                                        B.

     To    demonstrate     that     defendants        violated       his       Fourteenth

Amendment     rights,     Mallory    must      show      that      they    “fabricated

evidence and that the fabrication resulted in a deprivation of

[his] liberty.”       Washington v. Wilmore, 407 F.3d 274, 282 (4th

Cir. 2005).

     2
       To bolster his argument as to probable cause, Mallory has
asked that we take judicial notice of medical reports not in the
record and not available to defendants when they arrested
Mallory. We deny the motion.


                                          3
     We conclude that Mallory has failed to demonstrate that

defendants’       alleged      witness—coaching             was       the    cause     of     his

pretrial detention.            As discussed above, Mallory’s arrest was

supported    by     probable    cause.         And    Mallory          was   released        from

detention     after      the    trial     where           the     allegedly      fabricated

evidence was used.             Accordingly, we find that Mallory cannot

demonstrate a constitutional injury.

                                          C.

     Finally,       we   are    unpersuaded          by    Mallory’s         argument       that

summary judgment was premature because he was unable to depose a

key witness.         The testimony of the witness Mallory sought to

depose would not have created a material question of fact as to

whether probable cause existed to support Mallory’s arrest and

detention.



                                          II.

     Accordingly, we affirm the district court’s judgment.                                    We

dispense     with     oral     argument    because              the    facts     and        legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.



                                                                                 AFFIRMED




                                           4